NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HILDA MUNGUIA,                                  No.    15-70828

                Petitioner,                     Agency No. A096-364-154

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Hilda Munguia, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to terminate removal

proceedings and ordering her removed. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings and

review de novo questions of law. Ali v. Holder, 637 F.3d 1025, 1028-29 (9th Cir.

2011). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Munguia is

removable under 8 U.S.C. § 1182(a)(6)(E)(i), where she knowingly assisted

another alien in seeking entry into the United States in violation of the law. See

Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an

affirmative act of assistance in order to establish alien smuggling).

      Contrary to Munguia’s contention, the agency did not err by admitting the

record of sworn statement, dated August 4, 2005, into evidence, where Munguia

did not show that it contained inaccurate information or was obtained by coercion.

See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995) (the sole test for admission

of evidence is whether the evidence is probative and its admission is fundamentally

fair; information on an authenticated immigration form is presumed to be reliable

in the absence of evidence to the contrary presented by the alien); Blanco v.

Mukasey, 518 F.3d 714, 721 (9th Cir. 2008) (although deprivation of food and

sleep can affect the voluntariness of a confession, petitioner did not establish that

his will was overborne).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Munguia’s testimony and information contained


                                           2                                    15-70828
in the record of sworn statement. See Shrestha v. Holder, 590 F.3d 1034, 1048

(9th Cir. 2010) (adverse credibility determination supported under the totality of

circumstances). Munguia’s explanations do not compel a contrary result. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

      We reject Munguia’s contention that the BIA failed to analyze arguments

raised on appeal. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(agency need not write an exegesis on every contention); Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption

that the BIA did review the record).

      PETITION FOR REVIEW DENIED.




                                          3                                   15-70828